      CASE 0:20-cv-00054-PJS-BRT Document 65 Filed 03/16/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



Atari Interactive, Inc.,                                   Civ. No. 20-54 (PJS/BRT)

                      Plaintiff,

v.

Target Corporation,                                  ORDER FOR SETTLEMENT
                                                         CONFERENCE
                      Defendant.



       The above-referenced case is assigned to Judge Patrick J. Schiltz for trial. A

settlement conference will be held on November 9, 2020, at 9:30 a.m., in Courtroom

6A/Chambers 646, Warren E. Burger Federal Courthouse, 316 North Robert Street, St.

Paul, Minnesota 55101, before the undersigned United States Magistrate Judge. Unless

otherwise ordered, all participants should plan on spending the entire day and evening, if

necessary, at this settlement conference. If counsel or participants have time limitations,

they must notify the Court and the other side within 7 days of this Order.

       Parties are welcome to bring their lunches, snacks, and drinks into the settlement

conference rooms.

       This Order covers three key topics: (1) required attendees; (2) required pre-

settlement conference meetings between counsel; and (3) deadlines and requirements for

settlement letters. Please read this Order carefully, because the Court expects counsel and

their clients to comply and be fully prepared for the settlement conference.

       (1)     Required Attendees. Counsel who will actually try the case and each
CASE 0:20-cv-00054-PJS-BRT Document 65 Filed 03/16/20 Page 2 of 4



      party, armed with full settlement authority, shall be present in person. This

      means that each party must attend through a person who has the power to

      change that party’s settlement posture during the course of the conference.

      If the party representative has a limit, or “cap” on his or her authority, this

      requirement is not satisfied. If individuals are parties to this case, they must

      be present in person. If a corporation or other collective entity is a party, a

      duly authorized officer or managing agent of that party shall be present in

      person. If an insurance company is involved on behalf of any party, a

      representative of the insurer with the power to pay the policy limits must

      also attend in person at the settlement conference.

(2)   Pre-Conference Settlement Discussion(s). To encourage the parties to

      address the issue of settlement on their own, counsel must meet in person

      with one another on or before October 29, 2020, to engage in a full and

      frank discussion of settlement. Counsel must prepare for this pre-

      conference discussion with their respective clients. If an in-person meeting

      is impracticable because of the geographical location of counsel’s offices,

      they may meet by telephone; however, a meaningful settlement discussion

      is still required. Plaintiff is expected to make a demand and Defendant is

      expected to present a counter prior to the settlement conference. If a party

      does not make an opening demand or counter offer, that party must explain

      why in the settlement letter. Email and letter exchanges do not meet this

      requirement.

                                      2
CASE 0:20-cv-00054-PJS-BRT Document 65 Filed 03/16/20 Page 3 of 4



(3)   Confidential Settlement Letters. If the case does not settle, each attorney

      shall submit to the undersigned on or before November 4, 2020, a

      confidential letter setting forth (a) the parties’ respective settlement

      positions before the meeting; (b) the parties’ respective positions following

      the meeting; (c) a concise analysis of each remaining liability issue, with

      citation to the primary relevant authority; (d) a reasoned, itemized

      computation of each element of the alleged damages, with a concise

      description or summary of the testimony of each witness who will testify in

      support of the damage computations; (e) a reasoned analysis of the

      strengths and weaknesses of their client’s case; and (f) a reasoned analysis

      justifying their client’s last stated settlement position, as well as any

      additional information believed to be helpful to the process of reaching

      agreement. If you have case law to support your settlement position, please

      provide copies of the cases and explain why they are relevant in your letter.

      Please provide only the cases you believe are necessary for Judge Thorson

      to review prior to the settlement conference. If any other documents are

      submitted with the letter, the specific information supporting the party’s

      position must be highlighted in yellow. No more than 25 pages of

      attachments are permitted without prior Court approval. The confidential

      statement letter is for the Court’s use only and should not be served on

      opposing counsel. Counsel must email their confidential settlement letter to

      thorson_chambers@mnd.uscourts.gov.

                                      3
      CASE 0:20-cv-00054-PJS-BRT Document 65 Filed 03/16/20 Page 4 of 4



       The parties must inform the Court in the confidential letter to be submitted to the

Court before the settlement conference the name and position of the person(s) who will

attend the settlement conference with full authority to settle the case.

       Any deviation from these requirements must be approved by the Court more than

seven days prior to the settlement conference.

       Failure of any lawyer to submit this letter may result in the settlement conference

being rescheduled and the imposition of an appropriate sanction on the attorney whose

failure caused the conference to be postponed.

       Failure of any party or insurance company to comply with any part of this Order

may result in the postponement of the settlement conference and/or imposition of an

appropriate sanction on the party, company, or attorney who failed to comply.



Date: March 16, 2020
                                    s/ Becky R. Thorson
                                    BECKY R. THORSON
                                    United States Magistrate Judge




                                              4
